 

Exhibit 10.2

 

BRIDGEWAY NATIONAL CORP.

2020 Equity INCENTIVE PLAN

 

1. Purpose of the Plan

 

The purpose of the Plan is to provide a means by which eligible recipients of
Awards may be given an opportunity to benefit from increases in value of the
Common Stock of Bridgeway National Corp., a Delaware corporation (the
“Company”), through the granting of Incentive Stock Options, Nonstatutory Stock
Options, Shares, Stock Units, and Stock Appreciation Rights. The Company, by
means of the Plan, seeks to retain the services of the group of persons eligible
to receive Awards, to attract and retain the services of new members of this
group and to provide incentives for such persons to exert maximum efforts for
the success of the Company and its Affiliates.

 

2. Definitions

 

As used herein, the following definitions shall apply:

 

(a) “Administrator” means the Committee, which shall administer the Plan in
accordance with Section 4.

 

(b) “Affiliate” means any entity that is directly or indirectly controlled by
the Company or any entity in which the Company has a significant ownership
interest as determined by the Administrator, except solely with respect to the
issuance of Incentive Stock Options, the term “Affiliate” shall be limited to
any “parent corporation” or “subsidiary corporation” of the Company, as such
terms are defined in Code Sections 424(e) and 424(f) respectively.

 

(c) “Applicable Law” means the requirements relating to the administration of
stock option and stock award plans under U.S. federal and state laws, the
Exchange Act, the Code, any stock exchange or quotation system on which the
Company has listed or submitted for quotation the Common Stock to the extent
provided under the terms of the Company’s agreement with such exchange or
quotation system and, with respect to Awards subject to the laws of any foreign
jurisdiction where Awards are, or will be, granted under the Plan, the laws of
such jurisdiction. Applicable Law shall include, without limitation, any rule,
regulation, order, directive, or interpretive guidance from a governmental
agency or authority, unless otherwise provided in the Plan or an Award
Agreement.

 

(d) “Award” means an Option, Stock Award, or Cash Award granted in accordance
with the terms of the Plan.

 

(e) “Awardee” means an Employee, Officer, Director, contractor, consultant, or
advisor of the Company or any Affiliate who has been granted an Award under the
Plan.

 

(f) “Award Agreement” means an Option Agreement, Stock Award Agreement, or Cash
Award Agreement, which may be in written or electronic format, in such form and
with such terms and conditions as may be specified by the Administrator,
evidencing the terms and conditions of an individual Award. Each Award Agreement
is subject to the terms and conditions of the Plan.

 

1

 

 

(g) “Board” means the Board of Directors of the Company.

 

(h) ‎“Cash Award” means a bonus opportunity awarded under Section 12 pursuant to
which a Participant may ‎become entitled to receive an amount based on the
satisfaction of such performance criteria as are specified in the ‎agreement or
other documents evidencing the Award (the “Cash Award Agreement”).‎

 

(i) “Cause” means “cause” or words of similar import in the Participant’s
written employment agreement with the Company, if any, and, in addition, shall
include conduct, as determined by the Administrator, involving one or more of
the following:

 

(i) Gross misconduct or inadequate performance by the Participant which is
injurious to the Company;

 

(ii) Commission of an act of embezzlement, fraud or theft, which results in
economic loss, damage or injury to the Company;

 

(iii) Unauthorized disclosure of any trade secret or confidential information of
the Company (or any client, customer, supplier or other third party who has a
business relationship with the Company) or the violation of any non-competition
or non-solicitation covenant or assignment of inventions obligation with the
Company;

 

(iv) Commission of an act which constitutes unfair competition with the Company,
or which induces any customer or prospective customer of the Company to breach a
contract with the Company or to decline to do business with the Company;

 

(v) Indictment of the Participant for a felony or serious misdemeanor offense,
either in connection with the performance of his or her obligations to the
Company or which shall adversely affect the Participant’s ability to perform
such obligations;

 

(vi) Commission of an act of fraud or breach of fiduciary duty which results in
loss, damage or injury to the Company; or

 

(vii) Failure of the Participant to perform in a material respect his or her
employment, consulting or advisory obligations without proper cause.

 

For purposes of this definition, “Company” shall be deemed to include any
Affiliate.

 

(j) “Change in Control” means a transaction described in (i) or (ii) below:

 

(i) With respect to any Award that is treated as providing for the “deferral of
compensation” within the meaning of Treasury Regulation 1.409A-1(b), a Change in
Control means a change in the ownership or effective control of the Company or a
change in the ownership of a substantial portion of the assets of the Company,
as such events are defined in Treasury Regulation 1.409A-3(i)(5); and

 

2

 

 

(ii) With respect to any Award not described in (i) above, a Change in Control
means:

 

(A) The acquisition by any individual, entity or group (a “Person” within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of the then outstanding shares of voting stock of the Company
(the “Voting Stock”); provided, however, that any acquisition by the Company or
its subsidiaries, or any employee benefit plan (or related trust) of the Company
or its subsidiaries of 50% or more of Voting Stock shall not constitute a Change
in Control; and provided, further, that any acquisition by a corporation with
respect to which, following such acquisition, more than 50% of the then
outstanding shares of common stock of such corporation, is then beneficially
owned, directly or indirectly, by all or substantially all of the Persons who
were the beneficial owners of the Voting Stock immediately prior to such
acquisition in substantially the same proportion as their ownership, immediately
prior to such acquisition, of the Voting Stock, shall not constitute a Change in
Control;

 

(B) Individuals who, as of the effective date of the Plan under Section 6,
constitute the Board (the “Incumbent Directors”) cease for any reason (other
than malfeasance) to constitute a majority of the members of the Board; provided
that any individual who becomes a director after such date whose election or
nomination for election by the Company’s stockholders was approved by a majority
of the members of the Incumbent Directors (other than an election or nomination
of an individual whose initial assumption of office is in connection with an
actual or threatened “election contest” relating to the election of the
Directors of the Company (as such terms are used in Rule 14a-11 under the
Exchange Act), “tender offer” (as such term is used in Section 14(d) of the
Exchange Act) or a proposed Merger (as defined below) shall be deemed to be
members of the Incumbent Directors; or

 

(C) The consummation of (i) a reorganization, merger or consolidation (any of
the foregoing, a “Merger”), in each case, with respect to which all or
substantially all of the individuals and entities who were the beneficial owners
of the Voting Stock immediately prior to such Merger do not, following such
Merger, beneficially own, directly or indirectly, more than 50% of the then
outstanding shares of common stock of the corporation resulting from Merger,
(ii) a complete liquidation or dissolution of the Company or (iii) the sale or
other disposition of all or substantially all of the assets of the Company,
excluding a sale or other disposition of assets to a Subsidiary of the Company.

 

For purposes of this Section 2(i), if any Person, or more than one Person acting
as a group, is considered to effectively control the Company by virtue of their
existing ownership (taking into account the constructive ownership rules of Code
Section 318) of outstanding Common Stock or outstanding Company voting
securities, the acquisition of additional control of the Company by the same
Person or Persons shall not result in a Change of Control.

 

3

 

 

(k) “Code” means the United States Internal Revenue Code of 1986, as amended.

 

(l) “Committee” means the compensation committee of the Board or a committee of
Directors appointed by the Board.

 

(m) “Common Stock” means the common stock of the Company.

 

(n) “Company” means Bridgeway National Corp., a Delaware corporation, or its
successor.

 

(o) “Director” means a member of the Board.

 

(p) “Employee” means a regular, active employee of the Company or any Affiliate,
including an employee who is an Officer and/or Director. Within the limitations
of Applicable Law, the Administrator shall have the discretion to determine the
effect upon an Award and upon an individual’s status as an Employee in the case
of (i) any individual who is classified by the Company or its Affiliate as
leased from or otherwise employed by a third party or as intermittent or
temporary, even if any such classification is changed retroactively as a result
of an audit, litigation or otherwise, (ii) any leave of absence approved by the
Company or an Affiliate, (iii) any transfer between locations of employment with
the Company or an Affiliate or between the Company and any Affiliate or between
any Affiliates, (iv) any change in the Awardee’s status from an employee to a
Director, and (v) at the request of the Company or an Affiliate, an employee
becomes employed by any partnership, joint venture or corporation not meeting
the requirements of an Affiliate in which the Company or an Affiliate is a
party.

 

(q) “Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

 

(r) “Fair Market Value” means, as provided under Treasury Regulation
1.409A-1(b)(5)(iv)(A), as of any date, either the last sale before or the first
sale after the grant, the closing price on the trading day before or the trading
day of the grant, the arithmetic mean of the high and low prices on the trading
day before or the trading day of the grant, or any other reasonable method
determined by the Administrator using actual transactions in the Common Stock as
reported by the New York Stock Exchange, Nasdaq, or such other principal
national stock exchange on which the Common Stock is then traded.

 

(s) “Good Reason” means the occurrence of any one or more of the following
events:

 

(i) Material breach by the Company of its obligations under this Plan;

 

(ii) Material diminution in the Participant’s position or job duties, as set
forth in the Participant’s written employment agreement with the Company or
Affiliate, as applicable, or other written documentation; or

 

(iii) Reduction in the Participant’s base salary, unless, with the agreement of
the Company’s executive management, such reduction is part of a broad-based
reduction for Employees and/or Officers of the Company.

 

4

 

 

A Good Reason shall not exist involving any of the above until the Company or
Affiliate, as applicable, has first failed to cure such breach, diminution of
position or job duties or reduction in base salary, as applicable, within thirty
(30) days of having been given written notice of the same by the Participant.

 

(t) “Grant Date” means the date upon which an Award is granted to an Awardee
pursuant to the Plan.

 

(u) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Code Section 422 and the regulations
promulgated thereunder.

 

(v) “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

 

(w) “Officer” means a person who is an “officer” of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

(x) “Option” means a right granted under Section 8 to purchase a number of
Shares at such exercise price, at such times, and on such other terms and
conditions as are specified in the agreement or other documents evidencing the
Option (the “Option Agreement”). Both Options intended to qualify as Incentive
Stock Options and Nonstatutory Stock Options may be granted under the Plan.

 

(y) “Participant” means the Awardee or any person (including any estate) to whom
an Award has been assigned or transferred as permitted hereunder.

 

(z) “Plan” means the Bridgeway National Corp. 2020 Equity Incentive Plan.

 

(aa) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 14.

 

(bb) “Stock Appreciation Right” means a right to receive cash and/or shares of
Common Stock based on a change in the Fair Market Value of a specific number of
shares of Common Stock granted under Section 11.

 

(cc) “Stock Award” means an award or issuance of Shares, Stock Appreciation
Rights, Stock Units or other similar awards made under Section 11, the grant,
issuance, retention, vesting and/or transferability of which is subject during
specified periods of time to such conditions (including continued employment or
performance conditions) and terms as are expressed in the agreement or other
documents evidencing the Award (the “Stock Award Agreement”).

 

(dd) “Stock Unit” means a bookkeeping entry representing an amount equivalent to
the Fair Market Value of one Share (or a fraction or multiple of such value),
payable in cash, property or Shares. Stock Units represent an unfunded and
unsecured obligation of the Company, except as otherwise provided for by the
Administrator.

 

(ee) “Termination of Service” shall mean the termination of employment (as
determined in accordance with Code Section 3401(c) and the regulations
promulgated thereunder) of an Employee by the Company and all Affiliates or the
termination of service by a non-Employee Director as a member of the Board, a
consultant, or an advisor. A Participant’s service shall not be deemed to have
terminated because of a change in the entity for which the Participant renders
such service, provided that there is no interruption or termination of the
Participant’s service. Furthermore, a Participant’s service with the Company and
its Affiliates shall not be deemed to have terminated if the Participant takes
any military leave, sick leave, or other bona fide, approved leave of absence;
provided, however, that if any such leave exceeds 90 days, on the 91st day of
such leave the Participant’s service shall be deemed to have terminated unless
the Participant’s leave of absence is approved by the Administrator. The
Participant’s service shall be deemed to have terminated upon the entity for
which the Participant performs service ceasing to be an Affiliate (or any
successor). Subject to the foregoing, the Administrator, in its discretion,
shall determine whether a Participant’s service has terminated and the effective
date of such termination.

 

5

 

 

(ff) “Total and Permanent Disability” or “Disability” shall have the meaning set
forth in Treasury Regulation 1.409A-3(i)(4).

 

3. Stock Subject to the Plan

 

(a) Aggregate Limits.

 

(i) Subject to the provisions of (ii) through (iv) below and Section 14, after
approval of the Plan by the stockholders, the aggregate number of Shares that
may be issued pursuant to Awards granted under the Plan shall not exceed
33,750,000 Shares.

 

(ii) Shares that are subject to issuance pursuant to any Awards granted under
the Plan that expire or are cancelled, terminated, or forfeited shall again be
available for future grant of Awards under the Plan. If Shares are withheld or
tendered as payment of the exercise price or for withholding tax liability in
connection with an Award, however, the Shares withheld or tendered may not be
reissued or otherwise treated as available for additional Awards under the Plan.
The Shares subject to the Plan may be either Shares reacquired by the Company,
including Shares purchased by the Company or an Affiliate in the open market, or
authorized but unissued Shares.

 

(iii) Conversion Awards (as hereinafter defined) shall not reduce the Shares
authorized for issuance under the Plan or the applicable limitations on grants
to a Participant under this Section 3(a), nor shall Shares subject to a
Conversion Award be added to the Shares available for issuance under the Plan as
provided above. Additionally, in the event that a company acquired by the
Company or any Affiliate or with which the Company or any Affiliate combines has
shares available under a pre-existing plan approved by stockholders and not
adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
the Plan and shall not reduce the Shares authorized for issuance under the Plan
(and Shares subject to such Awards shall not be added to the Shares available
for issuance under the Plan as provided above); provided that Awards using such
available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not Employees or
Directors prior to such acquisition or combination.

 

6

 

 

(b) Individual and Incentive Stock Option Limits.

 

(i) In no event may Awards be granted to a single Awardee in any 12-month period
(A) in respect of more than 3,750,000 Shares (if the Award is denominated in
Shares) or (B) having a maximum payment with a value greater than $5,000,000 (if
the Award is denominated in other than Shares).

 

(ii) Notwithstanding anything to the contrary in the Plan, the limitations set
forth in this Section 3(b) shall be subject to adjustment under Section 14.

 

(iii) Subject to the provisions of Section 14, the maximum number of Shares
reserved for issuance as Incentive Stock Options is 7,500,000 Shares.

 

4. Administration of the Plan

 

(a) Administrative Procedures. The Plan shall be administered by the
Administrator in accordance with the following procedures.

 

(i) Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3 promulgated under the Exchange Act, Awards to Officers
and Directors shall be made by the entire Board or a Committee of two or more
“non-employee directors” within the meaning of Rule 16b-3.

 

(ii) Other Administration. The Board or the Administrator may delegate to an
authorized Officer or Officers the power to approve Awards to persons eligible
to receive Awards under the Plan who are not subject to Section 16 of the
Exchange Act.

 

(iii) Delegation of Authority for the Day-to-Day Administration of the Plan.
Except to the extent prohibited by Applicable Law, the Administrator may
delegate to one or more individuals the day-to-day administration of the Plan
and any of the functions assigned to it in the Plan. Such delegation may be
revoked at any time.

 

(iv) Reliance on Experts. In making any determination or in taking or not taking
any action under the Plan, the Administrator may obtain and rely upon the advice
of experts, including professional advisors to the Company. No Director, Officer
or agent of the Company shall be liable for any such action or determination
taken, made or omitted in good faith.

 

(v) Exchange Rules. In addition, the Plan will be administered in a manner that
complies with the applicable listing requirements of the New York Stock
Exchange, Nasdaq, or such other principal national stock exchange on which the
Common Stock is then traded.

 

7

 

 

(b) Powers of the Administrator. Subject to the provisions of the Plan, the
Administrator shall have the authority, in its discretion to:

 

(i) Select the Awardees to whom Awards are to be granted hereunder;

 

(ii) Determine the number of shares of Common Stock or amount of cash to be
covered by each Award granted hereunder;

 

(iii) Determine the type of Award to be granted to the selected Awardees;

 

(iv) Approve forms of Award Agreements for use under the Plan;

 

(v) Determine the terms and conditions, not inconsistent with the terms of the
Plan, of any Award granted hereunder. Such terms and conditions include, but are
not limited to, the exercise and/or purchase price (if applicable), the time or
times when an Award may be exercised (which may or may not be based on
performance criteria), the vesting schedule, any vesting and/or exercisability
acceleration or waiver of forfeiture restrictions, the acceptable forms of
consideration, the term, and any restriction or limitation regarding any Award
or the Shares relating thereto, based in each case on such factors as the
Administrator, in its sole discretion, shall determine and that may be
established at the time an Award is granted or thereafter;

 

(vi) Correct administrative errors;

 

(vii) Construe and interpret the terms of the Plan (including sub-plans and Plan
addenda) and Awards granted pursuant to the Plan;

 

(viii) Adopt rules and procedures relating to the operation and administration
of the Plan to accommodate the specific requirements of local laws and
procedures. Without limiting the generality of the foregoing, the Administrator
is specifically authorized (A) to adopt the rules and procedures regarding the
conversion of local currency, withholding procedures and handling of stock
certificates which vary with local requirements and (B) to adopt sub-plans and
Plan addenda as the Administrator deems desirable, to accommodate foreign laws,
regulations and practice;

 

(ix) Prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans and Plan addenda;

 

(x) Modify or amend each Award, provided, however, that (A) the Administrator
does not have the authority to modify or amend an Award to accelerate vesting
for reasons other than death, Disability, or Change in Control, and (B) any such
amendment is subject to Section 15 and except as set forth in that Section, may
not impair any outstanding Award unless agreed to in writing by the Participant;

 

(xi) Allow Participants to satisfy withholding tax amounts by electing to have
the Company withhold from the Shares to be issued upon exercise of a
Nonstatutory Stock Option or vesting of a Stock Award that number of Shares
having a Fair Market Value equal to the amount required to be withheld or to
have the Company deduct from any amount payable in cash the amount of any taxes
which the Company may be required to withhold with respect to the cash amount.
The Fair Market Value of the Shares to be withheld shall be determined in such
manner and on such date that the Administrator shall determine or, in the
absence of provision otherwise, on the date that the amount of tax to be
withheld is to be determined. All elections by a Participant to have Shares
withheld for this purpose shall be made in such form and under such conditions
as the Administrator may provide;

 

8

 

 

(xii) Authorize conversion or substitution under the Plan of any or all stock
options, stock appreciation rights or other stock awards held by service
providers of an entity acquired by the Company (the “Conversion Awards”). Any
conversion or substitution shall be effective as of the close of the merger,
acquisition or other transaction. Unless otherwise determined by the
Administrator at the time of conversion or substitution, all Conversion Awards
shall have the same terms and conditions as Awards generally granted by the
Company under the Plan;

 

(xiii) Authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;

 

(xiv) Impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any resales by a Participant or other
subsequent transfers by the Participant of any Shares issued as a result of or
under an Award, including, without limitation, (A) restrictions under an insider
trading policy and (B) restrictions as to the use of a specified brokerage firm
for such resales or other transfers;

 

(xv) Provide, either at the time an Award is granted or by subsequent action,
that an Award shall contain as a term thereof, a right, either in tandem with
the other rights under the Award or as an alternative thereto, of the
Participant to receive, without payment to the Company, a number of Shares, cash
or a combination thereof, the amount of which is determined by reference to the
value of the Award; and

 

(xvi) Make all other determinations deemed necessary or advisable for
administering the Plan and any Award granted hereunder.

 

(c) Effect of Administrator’s Decision. All decisions, determinations and
interpretations by the Administrator regarding the Plan, any rules and
regulations under the Plan and the terms and conditions of any Award granted
hereunder, shall be final and binding on all Participants and on all other
persons, subject to Section 22(e) and (f). The Administrator shall consider such
factors as it deems relevant, in its sole and absolute discretion, when making
such decisions, determinations and interpretations, including, without
limitation, the recommendations or advice of any officer or other employee of
the Company, and such attorneys, consultants and accountants as it may select.

 

5. Eligibility

 

Awards may be granted to Employees, Officers, Directors, contractors,
consultants, or advisors of the Company or any of its Affiliates; provided that
Incentive Stock Options may be granted only to Employees of the Company or of an
Affiliate of the Company.

 

9

 

 

6. Term of Plan

 

The Plan was approved by the Board on September 24, 2020 and shall become
effective upon stockholder approval. Unless terminated earlier under Section 15,
the Plan shall continue for ten (10) years from the date of such stockholder
approval. When the Plan terminates, no further Awards shall be granted under the
Plan thereafter, but such termination shall not affect any Award granted prior
to the date of such termination.

 

7. Term of Award

 

The term of each Award shall be determined by the Administrator and stated in
the Award Agreement. In the case of an Option, the term shall be ten (10) years
from the Grant Date or such shorter term as may be provided in the Award
Agreement; provided that an Incentive Stock Option granted to an Employee who on
the Grant Date owns stock representing more than ten percent (10%) of the voting
power of all classes of stock of the Company or any Affiliate shall have a term
of no more than five (5) years from the Grant Date.

 

8. Options

 

The Administrator may grant an Option or provide for the grant of an Option,
either from time to time in the discretion of the Administrator or automatically
upon the occurrence of specified events, including, without limitation, the
achievement of performance goals or the satisfaction of an event or condition
within the control of the Awardee or within the control of others.

 

(a) Option Agreement. Each Option Agreement shall contain provisions regarding
(i) the number of Shares that may be issued upon exercise of the Option, (ii)
the type of Option, (iii) the exercise price of the Shares and the means of
payment for the Shares, (iv) the term of the Option, (v) such terms and
conditions on the vesting and/or exercisability of an Option as may be
determined from time to time by the Administrator, provided that such Option is
subject to a vesting schedule of no less than one year, (vi) restrictions on the
transfer of the Option or the Shares issued upon exercise of the Option and
forfeiture provisions, and (vii) such further terms and conditions, in each case
not inconsistent with the Plan, as may be determined from time to time by the
Administrator.

 

(b) Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Administrator,
subject to the following:

 

(i) In the case of an Option, the per Share exercise price shall be no less than
one hundred percent (100%) of the Fair Market Value per Share on the Grant Date;
provided, however, that in the case of an Incentive Stock Option granted to an
Employee who on the Grant Date owns stock representing more than ten percent
(10%) of the voting power of all classes of stock of the Company or any
Affiliate, the per Share exercise price shall be no less than one hundred ten
percent (110%) of the Fair Market Value per Share on the Grant Date.

 

(ii) Notwithstanding the foregoing, at the Administrator’s discretion,
Conversion Awards may be granted in substitution and/or conversion of options of
an acquired entity, with a per Share exercise price of less than one hundred
percent (100%) of the Fair Market Value per Share on the date of such
substitution and/or conversion.

 

10

 

 

(c) No Option Repricing. Other than in connection with a change in the Company’s
capitalization (as described in Section 14(a)), the exercise price of an Option
may not be reduced without stockholder approval.

 

(d) Vesting Period and Exercise Dates. Options granted under the Plan shall vest
and/or be exercisable at such time and in such installments during the period
prior to the expiration of the Option’s term as determined by the Administrator.
The Administrator shall have the right to make the timing of the ability to
exercise any Option granted under the Plan subject to continued employment, the
passage of time and/or such performance requirements as deemed appropriate by
the Administrator. Subject to Section 4(b)(x), at any time after the grant of an
Option, the Administrator may reduce or eliminate any restrictions surrounding
any Participant’s right to exercise all or part of the Option.

 

(e) Form of Consideration. The Administrator shall determine the acceptable form
of consideration for exercising an Option, including the method of payment,
either through the terms of the Option Agreement or at the time of exercise of
an Option. Acceptable forms of consideration may include:

 

(i) Cash;

 

(ii) Check or wire transfer (denominated in U.S. Dollars);

 

(iii) Subject to any conditions or limitations established by the Administrator,
other Shares which have a Fair Market Value on the date of surrender equal to
the aggregate exercise price of the Shares as to which said Option shall be
exercised;

 

(iv) Consideration received by the Company under “cashless exercise” procedures
acceptable to the Administrator with either affiliated persons or unaffiliated
parties that provide financing for the purpose of (or otherwise facilitate) the
exercise of Options consistent with Applicable Law;

 

(v) Such other consideration and method of payment for the issuance of Shares to
the extent permitted by Applicable Law; or

 

(vi) Any combination of the foregoing methods of payment.

 

9. Incentive Stock Option Limitations/Terms

 

(a) Eligibility. Only employees (as determined in accordance with Code Section
3401(c) and the regulations promulgated thereunder) of the Company or any of its
Affiliates may be granted Incentive Stock Options.

 

(b) $100,000 Limitation. Notwithstanding the designation “Incentive Stock
Option” in an Option Agreement, if and to the extent that the aggregate Fair
Market Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Awardee during any calendar year (under
all plans of the Company and any of its Affiliates) exceeds $100,000, such
Options shall be treated as Nonstatutory Stock Options. For purposes of this
Section 9(b), Incentive Stock Options shall be taken into account in the order
in which they were granted. The Fair Market Value of the Shares shall be
determined as of the Grant Date.

 

11

 

 

(c) Effect of Termination of Service on Incentive Stock Options.

 

(i) Generally. Unless otherwise provided for by the Administrator, upon an
Awardee’s Termination of Service, other than as a result of circumstances
described in Sections 9(c)(ii) and (iii) below, any outstanding Incentive Stock
Option granted to such Awardee, whether vested or unvested, to the extent not
theretofore exercised, shall terminate immediately upon the Awardee’s
Termination of Service; provided, however, that the Administrator may in the
Option Agreement specify a period of time (but not beyond the earlier of three
months following the date of such Termination of Service or the expiration date
of the Option) following Termination of Service during which the Awardee may
exercise the Option as to Shares that were vested and exercisable as of the date
of Termination of Service. To the extent such a period following Termination of
Service is specified, the Option shall automatically terminate at the end of
such period to the extent the Awardee has not exercised it within such period.

 

(ii) Disability of Awardee. Unless otherwise provided for by the Administrator,
upon an Awardee’s Termination of Service as a result of the Awardee’s Total and
Permanent Disability, all outstanding Incentive Stock Options granted to such
Awardee that were vested and exercisable as of the date of the Awardee’s
Termination of Service may be exercised by the Awardee until the earlier of (A)
one (1) year following Awardee’s Termination of Service as a result of Awardee’s
Disability or (B) the expiration of the term of such Option. If the Participant
does not exercise such Option within the time specified, the Option (to the
extent not exercised) shall automatically terminate.

 

(iii) Death of Awardee. Unless otherwise provided for by the Administrator, upon
an Awardee’s Termination of Service as a result of the Awardee’s death, all
outstanding Incentive Stock Options granted to such Awardee that were vested and
exercisable as of the date of the Awardee’s death may be exercised until the
earlier of (A) one (1) year following the Awardee’s death or (B) the expiration
of the term of such Option. If an Incentive Stock Option is held by the Awardee
when he or she dies, the Incentive Stock Option may be exercised, to the extent
the Option is vested and exercisable, by the beneficiary designated by the
Awardee (as provided in Section 16), the executor or administrator of the
Awardee’s estate or, if none, by the person(s) entitled to exercise the
Incentive Stock Option under the Awardee’s will or the laws of descent or
distribution. If the Incentive Stock Option is not so exercised within the time
specified, such Option (to the extent not exercised) shall automatically
terminate.

 

(d) Leave of Absence. The Administrator shall have the discretion to determine
whether and to what extent the vesting of Options shall be tolled during any
unpaid leave of absence; provided, however, that in the absence of such
determination, vesting of Options shall be tolled during any leave that is not a
leave required to be provided to the Awardee under Applicable Law. In the event
of military leave, vesting shall toll during any unpaid portion of such leave,
provided that, upon an Awardee’s returning from military leave (under conditions
that would entitle him or her to protection upon such return under the Uniform
Services Employment and Reemployment Rights Act), he or she shall be given
vesting credit with respect to Options to the same extent as would have applied
had the Awardee continued to provide services to the Company throughout the
leave on the same terms as he or she was providing services immediately prior to
such leave.

 

12

 

 

(e) Transferability. An Incentive Stock Option cannot be transferred by the
Awardee otherwise than by will or the laws of descent and distribution, and,
during the lifetime of such Awardee, may only be exercised by the Awardee. If
the terms of an Incentive Stock Option are amended to permit transferability,
the Option will be treated for tax purposes as a Nonstatutory Stock Option. The
designation of a beneficiary by an Awardee will not constitute a transfer.

 

(f) Exercise Price. The per Share exercise price of an Incentive Stock Option
shall be determined by the Administrator in accordance with Section 8(b)(i).

 

(g) Other Terms. Option Agreements evidencing Incentive Stock Options shall
contain such other terms and conditions as may be necessary to qualify, to the
extent determined desirable by the Administrator, with the applicable provisions
of Code Section 422.

 

10. Exercise of Option

 

(a) Procedure for Exercise; Rights as a Stockholder.

 

(i) Any Option granted hereunder shall be exercisable according to the terms of
the Plan and at such times and under such conditions as determined by the
Administrator and set forth in the respective Option Agreement.

 

(ii) An Option shall be deemed exercised when the Company receives (A) written
or electronic notice of exercise (in accordance with the Option Agreement) from
the person entitled to exercise the Option; (B) full payment for the Shares with
respect to which the related Option is exercised; and (C) payment of all
applicable withholding taxes.

 

(iii) Shares issued upon exercise of an Option shall be issued in the name of
the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse. Unless provided otherwise by the
Administrator or pursuant to the Plan, until the Shares are issued (as evidenced
by the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder shall exist with respect to the Shares subject to
an Option, notwithstanding the exercise of the Option.

 

(iv) The Company shall issue (or cause to be issued) such Shares as soon as
administratively practicable after the Option is exercised. An Option may not be
exercised for a fraction of a Share.

 

13

 

 

(b) Effect of Termination of Service on Nonstatutory Stock Options.

 

(i) Generally. Unless otherwise provided for by the Administrator, upon an
Awardee’s Termination of Service other than as a result of circumstances
described in Sections 10(b)(ii) and (iii) below, any outstanding Nonstatutory
Stock Option granted to such Awardee, whether vested or unvested, to the extent
not theretofore exercised, shall terminate immediately upon the Awardee’s
Termination of Service; provided, however, that the Administrator may in the
Option Agreement specify a period of time (but not beyond the expiration date of
the Option) following Termination of Service during which the Awardee may
exercise the Option as to Shares that were vested and exercisable as of the date
of Termination of Service. To the extent such a period following Termination of
Service is specified, the Option shall automatically terminate at the end of
such period to the extent the Awardee has not exercised it within such period.

 

(ii) Disability of Awardee. Unless otherwise provided for by the Administrator,
upon an Awardee’s Termination of Service as a result of the Awardee’s Total and
Permanent Disability, all outstanding Nonstatutory Stock Options granted to such
Awardee that were vested and exercisable as of the date of the Awardee’s
Termination of Service may be exercised by the Awardee until the earlier of (A)
one (1) year following Awardee’s Termination of Service as a result of Awardee’s
Disability or (B) the expiration of the term of such Option. If the Participant
does not exercise such Option within the time specified, the Option (to the
extent not exercised) shall automatically terminate.

 

(iii) Death of Awardee. Unless otherwise provided for by the Administrator, upon
an Awardee’s Termination of Service as a result of the Awardee’s death, all
outstanding Nonstatutory Stock Options granted to such Awardee that were vested
and exercisable as of the date of the Awardee’s death may be exercised until the
earlier of (A) one (1) year following the Awardee’s death or (B) the expiration
of the term of such Option. If a Nonstatutory Stock Option is held by the
Awardee when he or she dies, such Option may be exercised, to the extent the
Option is vested and exercisable, by the beneficiary designated by the Awardee
(as provided in Section 16), the executor or administrator of the Awardee’s
estate or, if none, by the person(s) entitled to exercise the Nonstatutory Stock
Option under the Awardee’s will or the laws of descent or distribution. If the
Nonstatutory Stock Option is not so exercised within the time specified, such
Option (to the extent not exercised) shall automatically terminate.

 

(c) Leave of Absence. The Administrator shall have the discretion to determine
whether and to what extent the vesting of Options shall be tolled during any
unpaid leave of absence; provided, however, that in the absence of such
determination, vesting of Options shall be tolled during any leave that is not a
leave required to be provided to the Awardee under Applicable Law. In the event
of military leave, vesting shall toll during any unpaid portion of such leave,
provided that, upon an Awardee’s returning from military leave (under conditions
that would entitle him or her to protection upon such return under the Uniform
Services Employment and Reemployment Rights Act), he or she shall be given
vesting credit with respect to Options to the same extent as would have applied
had the Awardee continued to provide services to the Company throughout the
leave on the same terms as he or she was providing services immediately prior to
such leave.

 

14

 

 

11. Stock Awards

 

(a) Stock Award Agreement. Each Stock Award Agreement shall contain provisions
regarding (i) the number of Shares subject to such Stock Award or a formula for
determining such number, (ii) the purchase price of the Shares, if any, and the
means of payment for the Shares, (iii) the performance criteria, if any, and
level of achievement versus these criteria that shall determine the number of
Shares granted, issued, retainable and/or vested, (iv) such terms and conditions
on the grant, issuance, vesting and/or forfeiture of the Shares as may be
determined from time to time by the Administrator, (v) restrictions on the
transferability of the Stock Award, and (vi) such further terms and conditions
in each case not inconsistent with the Plan as may be determined from time to
time by the Administrator.

 

(b) Restrictions and Performance Criteria. The grant, issuance, retention and/or
vesting of each Stock Award or the Shares subject thereto may be subject to such
performance criteria and level of achievement versus these criteria as the
Administrator shall determine, which criteria may be based on financial
performance, personal performance evaluations and/or completion of service by
the Awardee. The performance criteria for any Stock Award shall be established
by the Administrator based on one or more of the factors set forth in Section
13(b) selected by the Administrator.

 

(c) Forfeiture. Unless otherwise provided for by the Administrator in accordance
with Section 4(b)(x), upon the Awardee’s Termination of Service, the Stock Award
and the Shares subject thereto shall be forfeited, provided that to the extent
that the Participant purchased any Shares, the Company shall have a right to
repurchase the unvested Shares at such price and on such terms and conditions as
the Administrator determines.

 

(d) Rights as a Stockholder. Unless otherwise provided by the Administrator, the
Participant shall have the rights equivalent to those of a stockholder and shall
be a stockholder only after Shares are issued (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) to the Participant.

 

(e) Stock Appreciation Rights.

 

(i) General. The Administrator may grant Stock Appreciation Rights to eligible
Participants subject to terms and conditions not inconsistent with the Plan and
determined by the Administrator. Stock Appreciation Rights may be granted either
alone, in addition to, or in tandem with other Awards granted under the Plan.
The specific terms and conditions applicable to the Participant shall be
provided for in the Stock Award Agreement. Stock Appreciation Rights shall be
exercisable, in whole or in part, at such times as the Board shall specify in
the Stock Award Agreement, provided that such Stock Appreciation Rights are
subject to a vesting schedule of no less than one year.

 

(ii) Exercise Price of Stock Appreciation Right. In the case of a Stock
Appreciation Right, the per Share exercise price shall be no less than one
hundred percent (100%) of the Fair Market Value per Share on the Grant Date.

 

(iii) Exercise of Stock Appreciation Right. Upon the exercise of a Stock
Appreciation Right, in whole or in part, the Participant shall be entitled to a
payment in an amount equal to the excess of the Fair Market Value on the date of
exercise of a fixed number of Shares covered by the exercised portion of the
Stock Appreciation Right, over the Fair Market Value on the grant date of the
Shares covered by the exercised portion of the Stock Appreciation Right. The
amount due to the Participant upon the exercise of a Stock Appreciation Right
shall be paid in such form of consideration as determined by the Board and may
be in cash, Shares or a combination thereof, over the period or periods
specified in the Stock Award Agreement. A Stock Award Agreement may place limits
on the amount that may be paid over any specified period or periods upon the
exercise of a Stock Appreciation Right, on an aggregate basis or as to any
Participant. A Stock Appreciation Right shall be considered exercised when the
Company receives written notice of exercise in accordance with the terms of the
Stock Award Agreement from the person entitled to exercise the Stock
Appreciation Right.

 

15

 

 

(iv) Nonassignability of Stock Appreciation Rights. Except as determined by the
Administrator, no Stock Appreciation Right shall be assignable or otherwise
transferable by the Participant except by will or by the laws of descent and
distribution.

 

(f) Stock Units.

 

(i) General. The Administrator may grant an Award of Stock Units to any eligible
Participant on such terms as the Administrator may determine in its sole
discretion. Awards of Stock Units may be paid in Shares or cash (or in a
combination of Shares and cash) as provided by the Administrator in the
applicable sub-plan, Plan addendum or Award Agreement under which the Award of
Stock Units is made.

 

(ii) Terms of Stock Units. Stock Units shall be documented in the form of a
sub-plan, Plan addendum or Award Agreement, which shall contain all provisions
regarding: (A) the number of Stock Units subject to such Award or a formula for
determining such number, (B) the performance criteria, if any, and level of
achievement versus these criteria that shall determine the number of Stock Units
granted, issued, retainable and/or vested, (C) such terms and conditions on the
grant, issuance, vesting and/or forfeiture of the Stock Units as may be
determined from time to time by the Administrator, (D) the form and timing of
any payment earned by virtue of vested Stock Units, (E) the terms and rights of
a Participant with respect to Dividend Equivalents (as defined below), and (F)
such further terms and conditions, in each case not inconsistent with the Plan,
as may be required by Applicable Law, including, without limitation, Code
Section 409A, or as may be determined from time to time by the Administrator.

 

(iii) Dividend Equivalent Rights. Subject to the terms of the applicable
sub-plan, Plan addendum or Award Agreement under which Stock Units may be
granted, a Participant receiving an Award of Stock Units may be entitled to an
amount equal to the cash dividends or other cash distributions paid (or such
portion of such dividend or other distribution as may be designated by the
Administrator) with respect to each Share after the date of a Stock Unit Award
(a “Dividend Equivalent”) for all Stock Units issued, provided such rights shall
terminate immediately as to any Stock Units that cease to be eligible for
vesting. The Administrator may provide that Dividend Equivalents may be deemed
to be reinvested in Shares. No Dividend Equivalents shall be paid to a
Participant with respect to any Stock Units that remain unvested or that are
forfeited by the Participant for any reason.

 

16

 

 

12. Cash Awards

 

(a) General. Each Cash Award will confer upon the Participant the opportunity to
earn a future payment tied to ‎the level of achievement with respect to one or
more performance criteria established for a performance period of ‎not less than
one (1) year. ‎

 

(b) Terms of Cash Award. Each Cash Award shall be documented in the form of a
sub-plan, Plan ‎addendum or Award Agreement, which shall contain all provisions
regarding: (i) the target and maximum amount ‎payable to the Participant as a
Cash Award, (ii) the performance criteria and level of achievement versus these
‎criteria which shall determine the amount of such payment, (iii) the period as
to which performance shall be ‎measured for establishing the amount of any
payment, (iv) the form and timing of any payment earned by virtue ‎of
performance, (v) restrictions on the alienation or transfer of the Cash Award
prior to actual payment, (vi) ‎forfeiture provisions, and (vii) such further
terms and conditions, in each case not inconsistent with the Plan, as may ‎be
required by Applicable Law, including, without limitation, Code Section 409A, or
as may be determined from ‎time to time by the Administrator.‎

 

(c) Performance Criteria. The Administrator shall establish the performance
criteria and level of ‎achievement versus these criteria which shall determine
the target and the minimum and maximum amount ‎payable under a Cash Award, which
criteria may be based on financial performance and/or personal performance
‎evaluations.

 

13. Other Provisions Applicable to Awards

 

(a) Non-Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by beneficiary designation,
will or by the laws of descent or distribution. Subject to Section 9(e), the
Administrator may in its discretion make an Award transferable to an Awardee’s
family member or any other person or entity as it deems appropriate. If the
Administrator makes an Award transferable, either at the time of grant or
thereafter, such Award shall contain such additional terms and conditions as the
Administrator deems appropriate, and any transferee shall be deemed to be bound
by such terms upon acceptance of such transfer.

 

(b) Performance Criteria. For purposes of the Plan, performance criteria shall
mean the factors the Administrator selects for purposes of establishing the
performance goals for a Participant for a performance period. The performance
criteria that will be used to establish performance goals may include the
following: (i) cash flow; (ii) earnings (including gross margin, earnings before
interest and taxes, earnings before taxes, and net earnings); (iii) earnings per
share; (iv) growth in earnings or earnings per share; (v) stock price; (vi)
return on equity or average stockholders’ equity; (vii) total stockholder
return; (viii) return on capital; (ix) return on assets or net assets; (x)
return on investment; (xi) revenue; (xii) income or net income; (xiii) operating
income or net operating income, in aggregate or per share; (xiv) operating
profit or net operating profit; (xv) operating margin; (xvi) return on operating
revenue; (xvii) market share; (xviii) contract awards or backlog; (xix) overhead
or other expense reduction; (xx) growth in stockholder value relative to the
moving average of the S&P 500 Index or a peer group index; (xxi) credit rating;
(xxii) strategic plan development and implementation (including individual
performance objectives that relate to achievement of the Company’s or any
business unit’s strategic plan); (xxiii) improvement in workforce diversity;
(xxiv) growth of revenue, operating income or net income; (xxv) efficiency
ratio; (xxvi) ratio of nonperforming assets to total assets; and (xxvii) any
other similar criteria. The Administrator shall define the manner of calculating
the performance criteria it selects to use for such performance period for such
Participant. For purposes of this Section 13(b), the term “performance goals”
means the goals established in writing by the Administrator for the performance
period based upon the aforementioned performance criteria. Depending on the
performance criteria used to establish such performance goals, the performance
goals may be expressed in terms of overall Company performance or the
performance of an Affiliate or an individual. The Administrator shall establish
performance goals for each performance period prior to, or as soon as
practicable after, the commencement of such performance period. The
Administrator, in its discretion, may adjust or modify the calculation of
performance goals for such performance period in order to prevent the dilution
or enlargement of the rights of Participants (i) in the event of, or in
anticipation of, any unusual or extraordinary corporate item, transaction,
event, or development, or (ii) in recognition of, or in anticipation of, any
other unusual or nonrecurring events affecting the Company, or the financial
statements of the Company, or in response to, or in anticipation of, changes in
Applicable Law, accounting principles, or business conditions.

 

17

 

 

(c) Certification. Prior to the payment of any compensation under a
performance-based Award, the Administrator shall certify the extent to which any
performance criteria and any other material terms under such Award have been
satisfied (other than in cases where such relate solely to the increase in the
value of the Common Stock).

 

(d) Discretionary Adjustments. Notwithstanding satisfaction of any completion of
any performance criteria, to the extent specified at the time of grant of an
Award, the number of Shares, Options or other benefits granted, issued,
retainable and/or vested under an Award on account of satisfaction of such
performance criteria may be reduced by the Administrator on the basis of such
further considerations as the Administrator in its sole discretion shall
determine.

 

(e) Compliance with Code Section 409A. Notwithstanding anything to the contrary
contained herein, to the extent that the Administrator determines that any Award
granted under the Plan is subject to Code Section 409A and unless otherwise
specified in the applicable Award Agreement, the Award Agreement evidencing such
Award shall incorporate the terms and conditions necessary for such Award to
avoid the consequences described in Code Section 409A(a)(1), and to the maximum
extent permitted under Applicable Law (and unless otherwise stated in the
applicable Award Agreement), the Plan and the Award Agreements shall be
interpreted in a manner that results in their conforming to the requirements of
Code Section 409A(a)(2), (3) and (4) and any Treasury Regulations or Internal
Revenue Service interpretive guidance issued under Code Section 409A, whenever
issued. Notwithstanding anything to the contrary in the Plan (and unless the
Award Agreement provides otherwise, with specific reference to this sentence),
to the extent that a Participant holding an Award that constitutes a “deferral
of compensation” under Code Section 409A is a “specified employee” (as defined
for purposes of Code Section 409A), no distribution or payment of any amount
shall be made before a date that is six (6) months following the date of such
Participant’s “separation from service” (as defined for purposes of Code Section
409A) or, if earlier, the date of the Participant’s death.

 

18

 

 

14. Adjustments upon Changes in Capitalization, Dissolution, Merger or Asset
Sale

 

(a) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, (i) the number and kind of Shares covered by each
outstanding Award, (ii) the price per Share subject to each such outstanding
Award, and (iii) each of the Share limitations set forth in Section 3, shall be
proportionately adjusted for any increase or decrease in the number or kind of
issued shares resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of issued shares of Common Stock effected without receipt
of consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the
Administrator, whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to an Award.

 

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Participant as
soon as practicable prior to the effective date of such proposed transaction. To
the extent it has not been previously exercised or the Shares subject thereto
issued to the Awardee and unless otherwise determined by the Administrator, an
Award will terminate immediately prior to the consummation of such proposed
transaction.

 

(c) Change in Control. In the event there is a Change in Control of the Company,
the Board or Administrator may, in its discretion, (i) provide for the
assumption or substitution of, or adjustment to, each outstanding Award; (ii)
accelerate the vesting of Options and terminate any restrictions on Stock
Awards; and/or (iii) provide for termination of Awards as a result of the Change
in Control without the consent of the Participant on such terms and conditions
as it deems appropriate, including, without limitation, providing for the
cancellation of Awards for a cash payment to the Participant.

 

15. Amendment and Termination of the Plan

 

(a) Amendment and Termination. The Board or Administrator may amend, alter or
discontinue the Plan, sub-plan, Plan addendum or any Award Agreement, but any
such amendment shall be subject to approval of the stockholders of the Company
in the manner and to the extent required by Applicable Law. In addition, without
limiting the foregoing, unless approved by the stockholders of the Company, no
such amendment (or, in the case of (iii), action by the Administrator or the
Board) shall be made that would:

 

(i) Materially increase the maximum number of Shares for which Awards may be
granted under the Plan, other than an increase pursuant to Section 14;

 

19

 

 

(ii) Reduce the minimum exercise price at which Options may be granted under the
Plan;

 

(iii) Result in a repricing of Options or Stock Appreciation Rights by (A)
reducing the exercise price of outstanding Options or Stock Appreciation Rights,
(B) canceling an outstanding Option or Stock Appreciation Right held by an
Awardee and re-granting to the Awardee a new Option or Stock Appreciation Right
with a lower exercise price, or (C) cash buyout of an Option or Stock
Appreciation Right when the Share price is lower than the exercise price of the
Option or Stock Appreciation Right, provided that these limitations shall not
apply in connection with a change in the Company’s capitalization pursuant to
Section 14; or

 

(iv) Change the class of persons eligible to receive Awards under the Plan.

 

(b) Effect of Amendment or Termination. No amendment, suspension or termination
of the Plan shall impair the rights of any Award, unless mutually agreed
otherwise between the Participant and the Administrator, which agreement must be
in writing and signed by the Participant and the Company; provided further that
the Administrator may amend an outstanding Award in order to conform it to the
Administrator’s intent (in its sole discretion) that such Award not be subject
to Code Section 409A(a)(1)(B). Termination of the Plan shall not affect the
Administrator’s ability to exercise the powers granted to it hereunder with
respect to Awards granted under the Plan prior to the date of such termination.

 

(c) Effect of the Plan on Other Arrangements. Neither the adoption of the Plan
by the Board or a Committee nor the submission of the Plan to the stockholders
of the Company for approval shall be construed as creating any limitations on
the power of the Board or any Committee to adopt such other incentive
arrangements as it or they may deem desirable, including, without limitation,
the granting of restricted stock or stock options otherwise than under the Plan,
and such arrangements may be either generally applicable or applicable only in
specific cases. The value of Awards granted pursuant to the Plan will not be
included as compensation, earnings, salaries or other similar terms used when
calculating an Awardee’s benefits under any employee benefit plan sponsored by
the Company or any Affiliate except as such plan otherwise expressly provides.

 

16. Designation of Beneficiary

 

(a) An Awardee may file a written designation of a beneficiary who is to receive
the Awardee’s rights pursuant to Awardee’s Award or the Awardee may include his
or her Awards in an omnibus beneficiary designation for all benefits under the
Plan. To the extent that Awardee has completed a designation of beneficiary
while employed with the Company, such beneficiary designation shall remain in
effect with respect to any Award hereunder until changed by the Awardee to the
extent enforceable under Applicable Law.

 

(b) Such designation of beneficiary may be changed by the Awardee at any time by
written notice. In the event of the death of an Awardee and in the absence of a
beneficiary validly designated under the Plan who is living at the time of such
Awardee’s death, the Company shall allow the executor or administrator of the
estate of the Awardee to exercise the Award, or if no such executor or
administrator has been appointed (to the knowledge of the Company), the Company,
in its discretion, may allow the spouse or one or more dependents or relatives
of the Awardee to exercise the Award to the extent permissible under Applicable
Law or if no spouse, dependent or relative is known to the Company, then to such
other person as the Company may designate.

 

20

 

 

17. No Right to Awards or to Employment

 

No person shall have any claim or right to be granted an Award and the grant of
any Award shall not be construed as giving an Awardee the right to continue in
the employ of the Company or its Affiliates. Further, the Company and its
Affiliates expressly reserve the right, at any time, to dismiss any Employee at
any time, with or without cause, and without liability or any claim under the
Plan, except as provided herein or in any Award Agreement entered into
hereunder.

 

18. Legal Compliance

 

Shares shall not be issued pursuant to the exercise of an Option or Stock Award
unless the exercise of such Option or Stock Award and the issuance and delivery
of such Shares shall comply with Applicable Law and shall be further subject to
the approval of counsel for the Company with respect to such compliance.

 

19. Inability to Obtain Authority

 

To the extent the Company is unable, or the Administrator deems it not feasible
to, obtain authority from any regulatory body having jurisdiction, which
authority is deemed by the Company’s counsel to be necessary to the lawful
issuance and sale of any Shares hereunder, the Company shall be relieved of any
liability with respect to the failure to issue or sell such Shares as to which
such requisite authority shall not have been obtained.

 

20. Reservation of Shares

 

The Company, during the term of the Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.

 

21. Notice

 

Any written notice to the Company required by any provisions of the Plan shall
be addressed to the Secretary of the Company and shall be effective when
received.

 

22. Governing Law; Interpretation of Plan and Awards

 

(a) This Plan and all determinations made and actions taken pursuant hereto
shall be governed by the substantive laws, but not the choice of law rules, of
the State of Delaware.

 

(b) In the event that any provision of the Plan or any Award granted under the
Plan is declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of the terms of the Plan and/or Award shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.

 

21

 

 

(c) The headings preceding the text of the sections hereof are inserted solely
for convenience of reference, and shall not constitute a part of the Plan, nor
shall they affect its meaning, construction or effect. Unless the context
otherwise requires, references to sections shall be to sections of the Plan.

 

(d) The terms of the Plan and any Award shall inure to the benefit of and be
binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.

 

(e) All questions arising under the Plan or under any Award shall be decided by
the Administrator in its total and absolute discretion. In the event the
Participant believes that a decision by the Administrator with respect to such
person was arbitrary or capricious, the Participant may request arbitration with
respect to such decision. The review by the arbitrator shall be limited to
determining whether the Administrator’s decision was arbitrary or capricious.
This arbitration shall be the sole and exclusive review permitted of the
Administrator’s decision, and the Awardee shall as a condition to the receipt of
an Award be deemed to explicitly waive any right to judicial review.

 

(f) Notice of demand for arbitration shall be made in writing to the
Administrator within thirty (30) days after the applicable decision by the
Administrator, and any such arbitration shall be initiated no later than sixty
(60) days after such decision pursuant to the Commercial Arbitration Rules (the
“Rules”) of the American Arbitration Association (the “AAA”) in effect at the
time. The arbitration shall be conducted on an individual basis before a single
arbitrator and administered pursuant to the AAA Rules at the office of AAA
nearest the place of the Participant’s most recent employment with the Company
or its Affiliates, unless the parties agree in writing on a different location.
The arbitrator shall be an attorney knowledgeable about employee benefits and
compensation chosen from the neutrals within the meaning of the AAA Rules. Any
challenge to the neutrality of the arbitrator shall be resolved by the
arbitrator whose decision shall be final and conclusive. Each party shall bear
its own attorneys’ fees and costs associated with the arbitration, and the costs
and expenses of the arbitration shall be borne as provided by the AAA Rules. The
decision of the arbitrator on the issue(s) presented for arbitration shall be
final and conclusive and may be enforced in any court of competent jurisdiction.
The arbitrator shall not have the power to award punitive or exemplary damages.

 

(g) By accepting an Award made under the Plan, each Participant agrees that the
Company may recover some or all Awards, recover some or all of the amounts paid
with respect to Awards, or recoup some or all of the value thereof by offset
from other amounts owed to the Participant by the Company or its Affiliates, at
any time during the three (3) calendar years following grant hereunder, if and
to the extent the Administrator determines that (i) federal or state law or the
listing requirements of the exchange on which the Company’s stock is listed for
trading so require, (ii) the performance criteria required for an Award were not
met, or not met to the extent necessary to support the amount of an Award that
was paid, or (iii) an Award, or any payment thereunder, was based on the
achievement of financial results, as reported in an Annual Report on Form 10-K,
a Quarterly Report on Form 10-Q, or other report filed with the Securities and
Exchange Commission, that were subsequently the subject of a restatement due to
material noncompliance of the Company with any financial reporting requirement
under the federal securities laws (other than as a result of a change in
accounting principles). The right of recovery under this Section 22(g) shall be
subject to any general clawback policy that is or may be adopted by the Company,
the terms of which shall be incorporated herein to the extent applicable.

 

22

 

 

23. Limitation on Liability

 

The Company and any Affiliate which is in existence or hereafter comes into
existence shall not be liable to a Participant, an Employee, an Awardee or any
other persons as to:

 

(a) The Non-Issuance of Shares. The non-issuance or sale of Shares as to which
the Company has been unable to obtain from any regulatory body having
jurisdiction the authority deemed by the Company’s counsel to be necessary to
the lawful issuance and sale of any shares hereunder; and

 

(b) Tax Consequences. Any tax consequence realized by any Participant, Employee,
Awardee or other person due to the receipt, vesting, exercise or settlement of
any Option or other Award granted hereunder or due to the transfer of any Shares
issued hereunder. The Participant is responsible for, and by accepting an Award
under the Plan agrees to bear, all taxes of any nature that are legally imposed
upon the Participant in connection with an Award, and the Company does not
assume, and will not be liable to any party for, any cost or liability arising
in connection with such tax liability legally imposed on the Participant. In
particular, Awards issued under the Plan may be characterized by the Internal
Revenue Service (the “IRS”) as “deferred compensation” under the Code resulting
in additional taxes, including in some cases interest and penalties. In the
event the IRS determines that an Award constitutes deferred compensation under
the Code or challenges any good faith characterization made by the Company or
any other party of the tax treatment applicable to an Award, the Participant
will be responsible for the additional taxes, and interest and penalties, if
any, that are determined to apply if such challenge succeeds, and the Company
will not reimburse the Participant for the amount of any additional taxes,
penalties or interest that result.

 

24. Unfunded Plan

 

Insofar as it provides for Awards, the Plan shall be unfunded. Although
bookkeeping accounts may be established with respect to Awardees who are granted
Stock Awards under the Plan, any such accounts will be used merely as a
bookkeeping convenience. The Company shall not be required to segregate any
assets which may at any time be represented by Awards, nor shall the Plan be
construed as providing for such segregation, nor shall the Company nor the
Administrator be deemed to be a trustee of stock or cash to be awarded under the
Plan. Any liability of the Company to any Participant with respect to an Award
shall be based solely upon any contractual obligations which may be created by
the Plan; no such obligation of the Company shall be deemed to be secured by any
pledge or other encumbrance on any property of the Company. Neither the Company
nor the Administrator shall be required to give any security or bond for the
performance of any obligation which may be created by the Plan.

 

23

 

 